—In an action to declare the rights of the parties under a contract of insurance with respect to the retention of the proceeds of a recovery by the plaintiff in an underlying tort action, the plaintiff appeals from an order of the Supreme Court, Putnam County (Hickman, J.), dated August 20, 1997, which, inter alia, denied her motion for summary judgment and held that the defendant had a right to subrogation pursuant to the subject insurance policy issued by it to the plaintiff for a portion of the amount of the Additional Personal Injury Protection benefits paid to the plaintiff for her economic loss.
Ordered that the order is affirmed, with costs, and the matter is remitted to the Supreme Court, Putnam County, for the entry of a judgment declaring the rights of the parties accordingly.
Pursuant to the terms of the insurance policy pertaining to *417Additional Personal Injury Protection benefits and subrogation principles, the defendant is entitled to be reimbursed for the payments it made to cover the plaintiffs economic loss (see, Aetna Cas. & Sur. Co. v Jackowe, 96 AD2d 37; Aetna Cas. & Sur. Co. v Siskind & Sons, 209 AD2d 215). Bracken, J. P., Thompson, Pizzuto and Altman, JJ., concur.